DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 17/034,064 filed on August 10, 2022.  Claims 2, 3, 7, and 8 are currently pending with the application.
		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 recites the text data is subjected to morphological analysis, searching a similar data to the text data from an industrial product data, and generating an analysis data including second intellectual property information.  
The limitations of the text data is subjected to morphological analysis, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the processing unit”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the processing unit” language, “analyzing”, in the context of this claim encompasses the user mentally analyzing the text data or document on the basis of morphological analysis to determine keywords or phrases.  The limitation of searching a similar data to the text data from an industrial product data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the processing unit”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the processing unit” language, “searching”, in the context of this claim encompasses the user manually looking for or identifying data or documents from industrial product data, that are similar to the criteria included in the text data, which can be done mentally, or with the aid of pen and paper.   Finally, the limitation of generating an analysis data including second intellectual property information, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the processing unit”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the processing unit” language, “generating”, in the context of this claim encompasses the user mentally or manually, with the aid of pen and paper, generating or writing an analysis data.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “first intellectual property information including a text data is supplied to the processing unit”, “a neural network process is performed by using a result of the morphological analysis”, “industrial product data stored in a database”, “wherein the text data is selected from at least one consisting of an embodiment and an example in a specification”, and a processing unit.  The limitation “first intellectual property information including a text data is supplied to a processing unit”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The “a neural network process is performed by using a result of the morphological analysis” step is recited at a high-level of generality, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and is equivalent to merely saying “applying it” (i.e., as a generic artificial intelligence algorithm or generic machine learning algorithm), such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations “industrial product data stored in a database” and “wherein the text data is selected from at least one consisting of an embodiment and an example in a specification”, merely indicate a field of use or technological environment in which to apply the judicial exception; limiting use of the abstract idea to patent data, and data that is stored in a database system does not meaningfully limit the claim (See MPEP 2106.05(h)).  Finally, the processing unit is recited at a high-level of generality, and amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 2.  Therefore, claim 3 recites the same abstract idea of claim 2.  The claim recites the additional limitation of “the analysis data includes information showing a degree of similarity of the second intellectual property information to the first intellectual property information”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 2 and includes all the limitations of claim 2.  Therefore, claim 7 recites the same abstract idea of claim 2.  The claim recites the additional limitation of “the processing unit includes a microprocessor”, which is recited at a high-level of generality, and amounts to no more than mere instructions to apply the exception using generic computer components, because it does no more than invoking computers or other machinery merely as a tool to perform an existing process. Additional elements that invoke computers, computer components, or other machinery in its ordinary capacity, merely as a tool, or simply add a general purpose computer or computer components after the fact to an abstract idea, do not integrate a judicial exception into a practical application nor provide significantly more.
Claim 8 is dependent on claim 2 and includes all the limitations of claim 2.  Therefore, claim 8 recites the same abstract idea of claim 2.  The claim recites the additional limitation of “the industrial product data includes a launch date of the industrial product”, which is merely tying the abstract idea to a field of use by further specifying the target data, and is simply an attempt to limit the application of the abstract idea to a particular technological environment; merely indicating a field of use or technological environment in which to apply the judicial exception does not meaningfully limit the claim, (See MPEP 2106.05(h)).
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Claims 2, 3, 7, and 8 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Resnick et al. (U.S. Publication No. 2010/0287148) hereinafter Resnick, in view of Anisimovich et al. (U.S. Publication No. 2018/0113856) hereinafter Anisimovich, and further in view of Gluck et al. (U.S. Publication No. 2004/0002892) hereinafter Gluck.
As to claim 2:
Resnick discloses:
A system comprising a processing unit, in which first intellectual property information including a text data is supplied to the processing unit [Paragraph 0010 teaches searching intellectual property, where document vectors are derived from the documents, and at time of query submission, a document vector is created based on the search], searching a similar data to the text data from an data stored in a database [Paragraph 0010 teaches searching for  relevant documents by comparing the document vector of the query to document vectors in the collection of documents], and generating an analysis data including second intellectual property information [Paragraph 0010 teaches a compilation of relevant patent documents are returned based upon a comparison of the document vectors, in other words, where the analysis data is the relevant patent documents], wherein the text data is selected from at least one consisting of an embodiment and an example in a specification [Paragraph 0028 teaches generating document vectors associated with the documents in the patent documents collection, and the submitted query; Paragraph 0037 teaches each search category can be limited to specific sections of the patent documents, where novelty searches may de-emphasize the claims and focus on the detailed description section of the invention, and accordingly, each search places emphasis on different sections of a patent document in the document collection, in other words, the text data is selected from the detailed description, which includes embodiments, and examples in the specifications; Paragraph 0039 teaches generating a document vector for each section of the patent documents, which include the detailed description of the documents, therefore, the text data is selected from the detailed description, in other words, embodiments and examples; Paragraph 0046 teaches search can be limited to specific sections of patent documents, by selecting the search category, including the novelty category, which limits the search to comparing the detailed description of the patent documents, and therefore, excluding the claims].
	Resnick does not appear to expressly disclose the text data is subjected to a morphological analysis, and a neural network process is performed by using a result of the morphological analysis, thereby searching a similar data; and industrial product data.
Anisimovich discloses:
the text data is subjected to a morphological analysis [Paragraph 0025 teaches performing a lexico-morphological analysis of the input text; Paragraph 0038 teaches analyzing the input text using language-specific morphological and lexical descriptions], and a neural network process is performed by using a result of the morphological analysis, thereby searching a similar data [Paragraph 0024 teaches performing deep semantic analysis of texts in order to identify morphological attributes, where the attributes and result of the analysis may be reflected by an output marked up text; Paragraph 0035 teaches utilizing the output marked up texts for performing various machine learning tasks, which may include text classification and clusterization, evaluating semantic similarity of texts, etc., therefore, searching similar data; Paragraph 0031 teaches each classifier may yield the degree of association of a natural language token with a certain category of named entities, in other words, searching similar data from a reference text data as represented by the category of named entities; Paragraph 0071 teaches performing various machine learning tasks by using the output marked up texts, such as text classification, clustering, evaluating similarity between texts, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Resnick, by subjecting the text data to a morphological analysis, and a neural network process is performed by using a result of the morphological analysis, thereby searching a similar data, as taught by Anisimovich [Paragraphs 0024, 0025, 0031, 0035, 0071], because both applications are directed to analysis and comparison of text or documents, including the determination of similarity; by performing a morphological analysis of the text in order to create the marked up texts, or keywords, the reliability and efficiency of producing training sets is improved, enhancing thereby the selection of the keywords by generating terms with increased relevancy to the documents, and increasing the accuracy of searches and results (See Anisimovich Para [0024], [0073]).
Neither Resnick nor Anisimovich appear to expressly disclose industrial product data.
Gluck discloses:
industrial product data [Paragraph 0122 teaches information such as date of public release, product relevance, etc., is included].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Resnick, by industrial product data, as taught by Gluck [Paragraphs 0122], because both applications are directed to analysis and management of text or documents, including intellectual property assets; including an additional type of information or data is a simple substitution of one known element for another to obtain predictable results.
	
As to claim 3:
	Resnick discloses
	the analysis data includes information showing a degree of similarity of the second intellectual property information to the first intellectual property information [Paragraph 0040 teaches a result set of the mathematical comparison of the document vectors is sorted, where the sorting is hierarchical based upon the closeness of the document vectors, therefore, information showing a degree of similarity or closeness of the documents; Paragraph 0041 teaches a mathematical value is employed to define the range of closeness of the sorted documents determined to be relevant].
	As to claim 7:
	Resnick discloses:
the processing unit includes a microprocessor [Paragraph 0023 teaches manager may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices, or the like].

	As to claim 8:
	Resnick as modified by Gluck discloses:
the industrial product data includes a launch date of the industrial product [Gluck - Paragraph 0122 teaches information such as date of public release, product relevance, etc., is included; Paragraph 0127 teaches asset information including product release dates].

Response to Arguments
	The following is in response to arguments filed on August 10, 2022.  Applicant’s arguments have been carefully and respectfully considered.
Claim Rejections - 35 USC § 101
	Applicant’s arguments have been fully and respectfully considered, but are not persuasive.
	In regards to claim 2, Applicant argues that “the claimed invention is directed to more than an abstract idea since the added microprocessor and database limitations preclude the system operation from being performed in a human mind”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that the added microprocessor and database limitations, as well as the neural network, are 
merely invoking computers or machinery as a tool to perform an existing process, and additional elements that merely invoke computers or machinery as a tool, do not integrate a judicial exception into a practical application. It is noted that adding a “computer-aided” limitation to a claim covering an abstract concept, without significantly more, is insufficient to render a claim eligible where the claims are silent as to how the computer aids the method, the extent to which a computer aids the method, or the significance of the computer to the performance of the method.  In order for a machine to add significantly more, it must “play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly”. (See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015); See MPEP 2106.05(f)(II)(v) Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)).

In regards to claim 2, Applicant argues that “the claimed system provides an improved and "practical application" of an information search system for intellectual property information that can search and compare information from "industrial product" data. It thus is believed to involve "extra- solution activity" as it includes generation of analysis data including second intellectual property information that is related to real-world industrial product data on. It is thus more than an abstract idea”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that it is not clear, from the Applicant’s argument, what is the specific improvement in the functioning of a computer, or the improvement to another technology or technical field, that is achieved with the claimed invention.  Furthermore, it is also not apparent from the Applicant’s argument, how such improvement correlates with the claim language as presently presented.  Performing searching and comparing information, and generating analysis data is a mental process, and is not an improvement in technology.  As explained in the 101 Rejections above, the claims are directed to an abstract idea under the “Mental Processes” grouping of abstract idea, without significantly more.  

Claim Rejections - 35 USC § 103
	In regards to claim 2, Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169